DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jongkook Park on 5/9/22.

The application has been amended as follows: 
Claims 1-3 are corrected by replacing “,” and “.” with “;” and adding “.” at the end of the claims.  Claims 2 and 3 are amended to correct the cited R groups to match with cited R groups in the chemical formula
1. 	A method for forming a cell gate structure comprising: 
  	forming a cell gate structure on a substrate by alternatively stacking a plurality of interlayer insulating layers and a plurality of gate electrode layers;
 	forming a plurality of holes through the cell gate structure; and
 	selectively etching a plurality of nitride layers in the cell gate structure by a composition;
wherein the composition for etching comprises:
a first inorganic acid;
a silane inorganic acid salt produced by reaction between a second inorganic acid and a silane compound; and
a solvent;
wherein the second inorganic acid is at least one selected from the group consisting of a phosphoric acid, an anhydrous phosphoric acid, a pyrophosphoric acid, a polyphosphoric acid, and a combination thereof; and 
the silane compound is a compound selected from Chemical Formulas A1, A2, and their combination;
the silane inorganic acid salt is represented by Chemical Formula C11;
[Chemical Formula A1]

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[Chemical Formula A2]

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(In Chemical Formula A1 and Chemical Formula A2: each R1 to R10 is independently selected from a group consisting of hydrogen, halogen, (C1-C10) alkyl, (C1-C10) alkoxy, and (C6-C30) aryl; at least one of R1 to R4 is hydrogen, or (C1-C10) alkoxy; and n is one of integer numbers from 1 to 10);

[Chemical Formula C11]

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(In Chemical Formula C11: each R111 to R112 is independently selected from a group consisting of hydrogen, halogen, (C1-C10) alkyl, (C1-C10) alkoxy, and (C6-C30) aryl; each R113 to R122 is independently hydrogen; each o1 , o21, o22 and o3 is independently one of integer numbers from 0 to 10; n4 is one of integer numbers from 0 to 2, l1 is one of integer numbers from 0 to 10; m1 is 0 or 1).
2. 	The method of claim 1, wherein any one of hydrogen in the Chemical Formula C11 is substituted by Chemical Formula C2-1;
[Chemical Formula C2-1]

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


 	(In Chemical Formula C2-1: any one of R131 to R132 is a coupler coupling to Chemical Formula C11, the other is independently selected from a group consisting of hydrogen, halogen, (C1-C10) alkyl, (C1-C10) alkoxy, and (C6-C30)  aryl; each R115 to R122 is independently hydrogen, or substituted by a substituent represented by Chemical Formula C2-1; each o1, o22 and o3 is independently one of integer numbers from 0 to 10; n4 is one of integer numbers from 0 to 2; l1 is one of integer number from 0 to 10; m1 is 0 to 1).

3. The method of claim 1, wherein the silane inorganic acid salt represented by Chemical Formula C11 is any one selected from a group consisting of Chemical Formulas A3-2, A3-3, A3-5, A3-6, A3-7, B3-3, B3-6, B3-7, B3-8, C1-5, C1-7, C1-8, C1-9, C1-10, and mixture thereof;
[Chemical Formula A3-2]

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

[Chemical Formula A3-3]

    PNG
    media_image6.png
    149
    223
    media_image6.png
    Greyscale

[Chemical Formula A3-5]

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

[Chemical Formula A3-6]

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

[Chemical Formula A3-7]

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

[Chemical Formula B3-3]

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

[Chemical Formula B3-6]

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

[Chemical Formula B3-7]

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

[Chemical Formula B3-8]

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

[Chemical Formula C1-5]

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

[Chemical Formula C1-7]

    PNG
    media_image15.png
    163
    321
    media_image15.png
    Greyscale

[Chemical Formula C1-8]

    PNG
    media_image16.png
    220
    351
    media_image16.png
    Greyscale

[Chemical Formula C1-9]

    PNG
    media_image17.png
    172
    425
    media_image17.png
    Greyscale

[Chemical Formula C1-10]

    PNG
    media_image18.png
    236
    539
    media_image18.png
    Greyscale

(In Chemical Formulas A3-2, A3-3, A3-5, A3-6, A3-7, B3-3, B3-6, B3-7, B3-8, C1-5, C1-7, C1-8, C1-9, and C1-10: each R1, R3, R1-1, R1-2, R1-3, R1-4, R1-5, R1-6, R1-7, R1-8, R2-1, R2-2, R2-3, R3-1, R3-2,  R3-3 is independently selected from the group consisting of hydrogen, halogen, (C1-C10)  alkyl, (C1-C10) alkoxy, and (C6-C30) aryl).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
All claims have been allowed in the previous office action.
The terminal disclaimer filed on 9/23/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent No. 10465112 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



5/11/22